Citation Nr: 1425154	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-44 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Before March 29, 2011, entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  On and after March 29, 2011, entitlement to a disability rating in excess of 70 percent for PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to February 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico that granted service connection for PTSD and assigned an initial 50 percent rating.

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in July 2010, and a transcript of the hearing has been associated with the claims file.

This matter was previously before the Board in March 2011.  The Board notes that when its remand orders are not complied with, it errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Board finds that there has been effective compliance with its remand instructions.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

Following the Board's March 2011 remand, an April 2012 rating decision increased the disability rating of the Veteran's PTSD to 70 percent effective March 29, 2011. This issue remains in appellate status because this rating does not represent the highest possible benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In addition to the issues listed above, in its March 2011 remand, the Board remanded the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  While on remand, a June 2012 rating decision of the VA Appeals Management Center granted a TDIU.  There is no indication that the Veteran has expressed any disagreement with the decision granting his TDIU rating.  This issue is no longer before the Board, because the June 2012 decision represents a full grant of the benefit sought.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDING OF FACT

Throughout the period on appeal, the weight of the probative evidence indicates that the Veteran's PTSD is manifested by symptoms producing no more than occupational and social impairment with deficiencies in most areas due to symptoms such as suicidal ideation, near-continuous depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control, and difficulty in adapting to stressful circumstances (including work or a work-like setting).


CONCLUSIONS OF LAW

1.  Before March 29, 2011, the criteria for a disability rating of 70 percent, but no greater, for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 

2.  On and after March 29, 2011, the criteria for a disability rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2013). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Rating

Disability ratings are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2013).  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2013).  When there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

The assignment of a particular diagnostic code is completely dependent on the facts of a particular case.  Butts v. Brown, 5 Vet. App. 532 (1993).  One diagnostic code may be more appropriate than another based on factors such as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  38 C.F.R. § 4.25 (2013); Esteban v. Brown, 6 Vet. App. 259 (1994).  Pyramiding, rating the same manifestation of a disability under different diagnostic codes, is to be avoided when rating service-connected disabilities.  38 C.F.R. § 4.14 (2013).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty establishing effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and an inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency must assign a rating based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When rating the level of disability from a mental disorder, the rating agency must consider the extent of social impairment, but cannot assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126 (2013).  The specified factors for each rating are examples, rather than requirements, for that particular rating.  The Board will not limit its analysis solely to whether the Veteran exhibited the symptoms listed in the rating criteria.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Also relevant to the Board's analysis is the Global Assessment of Functioning (GAF) score assigned to the Veteran.  The GAF is a scale that indicates the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Carpenter v. Brown, 8 Vet. App. 240 (1995); Richard v. Brown, 9 Vet. App. 266 (1996); American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV); 38 C.F.R. § 4.130 (2013).  While the veteran's GAF score is not itself determinative of the most appropriate disability rating, the Board must consider it when assigning the appropriate disability rating for the veteran.  VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

GAF scores ranging from 41 to 50 indicate serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning.  Scores ranging from 31 to 40 indicate some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  American Psychiatric Association,  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994); 38 C.F.R. § 4.130 (2013).

The Veteran is in receipt of a 50 percent disability rating for his service-connected psychiatric disability before March 29, 2011, and a 70 percent disability rating on and after March 29, 2011.  The Veteran contends that he is entitled to greater ratings based on the severity of his psychiatric disability symptoms.  As will be discussed in greater detail below, the Board finds that the Veteran's symptomatology is essentially uniform throughout the appeals period and warrants a single 70 percent evaluation.  

The Board first notes that the Veteran's overall disability picture has not met or approximated the criteria for a 100 percent rating at any time.  A 100 percent rating is assigned for total occupational and social impairment.  While mindful that the symptoms listed in the General Rating Formula for Mental Disorders are not meant to be used as an exhaustive list, the Board observes that the Veteran has met or approximated none of the symptoms listed as demonstrative of a 100 percent rating.  Despite the frequent documentation of the Veteran's anger in the medical records, the Veteran has not presented a persistent danger of hurting himself or others.  The record shows no evidence of gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The Veteran never showed an intermittent inability to perform activities of daily living, disorientation to time and place, or memory loss for the names of close relatives, his own occupation, or his own name.  

Moving beyond the symptoms listed in the 100 percent rating criteria, the Board otherwise finds that the evidence does not support a finding of total occupational and social impairment as a result of the Veteran's PTSD.  In April 2007, the Veteran indicated that he got along "very well" with his son and daughter.  In January 2008, the Veteran indicated that his relationship with his grandchildren had been "instrumental" in relieving his anger, and the Veteran described his relationship with his grandchildren as "quite joyful."  In June 2008, the Veteran's daughter indicated that the Veteran was a good grandfather.  In January 2009, the Veteran reported that he was "living for his grandchildren," and seeing them daily after school.   Though the Veteran's spouse, for example in March 2011, described her marriage to the Veteran as "horrible," and the record otherwise indicates that the Veteran's marriage is often tense, the Veteran has maintained a decades-long marriage with his current spouse.  In March 2011, the Veteran reported that he enjoyed spending time with his grandson.  The existence of relationships such as these is inconsistent with a finding that the Veteran experienced total social impairment as a result of his PTSD, and a 100 percent disability rating is therefore unwarranted at any time.

In making this determination, the Board acknowledges that the March 2011 VA examiner answered "yes" to the question of whether the Veteran showed total occupational and social impairment due to PTSD signs and symptoms.  For the reasons stated above, however, the Board finds that notwithstanding this statement, the evidence of record does not support such a conclusion.  Simply stated, the Board finds that the best evidence in this case (including some of the Veteran's own statements regarding his condition), overall, does not support this finding. 

With a 100 percent rating excluded at any time, the Board will next consider whether a 70 percent evaluation is available to the Veteran before March 29, 2011.  The Board finds that the totality of the evidence indicates that the impact of the Veteran's PTSD on his social and industrial functioning during this time was most congruent with a 70 percent rating.  Although the Veteran did not have all the symptomatology consistent with the assignment of a 70 percent rating, the Board finds that the impact of the Veteran's PTSD on his social and occupational functioning sufficiently approximated the degree of impairment contemplated by a 70 percent rating.  38 C.F.R. § 4.7 (2013).

In assigning this rating, the Board observes that the record shows that the Veteran experienced occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  While mindful that the symptoms listed in the General Rating Formula for Mental Disorders are not meant to be used as an exhaustive list, the Board observes that the Veteran has met or approximated several of the symptoms listed as demonstrative of a 70 percent rating during this time.  The Veteran has shown impaired impulse control in the form of "lash[ing] out very easily," as the Veteran reported during his April 2007 VA examination.  The Veteran has shown difficulty adapting to stressful circumstances; for example, the Veteran resigned from his job in October 2008 as the result of insubordination, an inability to work with other employees, and sexual harassment.  While the Veteran generally denied experiencing suicidal ideation, the record also contains examples of the Veteran endorsing such thoughts.  In January 2009, the Veteran had "fleeting" suicidal thoughts, and during his July 2010 hearing before the undersigned, the Veteran indicated that he experienced suicidal and homicidal ideation.  The record additionally shows that the Veteran experienced symptoms approximating near-continuous depression and anxiety that affected his ability to function independently, appropriately, and effectively.  

Moving beyond the symptoms listed in the 70 percent rating criteria, the Board otherwise finds that the evidence supports a finding of occupational and social impairment with deficiencies in most areas before March 29, 2011.  While an April 2007 VA examiner noted that the Veteran's psychiatric symptoms had only a mild impact on his occupational status, the Veteran was later forced to resign from his job due to symptoms such as anger and impaired impulse control that several clinicians associated with the Veteran's PTSD.  The Board finds that such symptoms are consistent with occupational and social impairment with deficiencies in most areas, and it finds that a 70 percent disability rating applies before March 29, 2011.

In making the determination that the Veteran is entitled to a single 70 percent disability rating throughout the period on appeal, the Veteran's GAF scores of record have been considered.  The Veteran's GAF scores have largely ranged from 38 to 45, indicative of symptoms ranging from major impairment in several areas to serious impairment in social, occupational, or school functioning.  Such scores are most consistent with the assignment of a 70 percent rating.  Furthermore, such GAF scores are consistent with the Board's assignment of a single 70 percent disability rating throughout the period on appeal, because they remain relatively consistent throughout the period on appeal and are supported by the clinical findings of record.

In making this determination, it is important for the Veteran to understand that the assignment of a single 70 percent rating acknowledges very significant problems in the Veteran's ability to work.  Such a disability evaluation by VA recognizes the Veteran's problems with maintaining employment, indicating generally a 70 percent reduction in the Veteran's ability to function in a work environment, which would cause the Veteran many problems, limiting the ability to function in many situations.  The critical question in this case, however, is whether the problems the Veteran has believably cited meet an even higher 100 percent level under the rating criteria.  For reasons cited above, they do not, for any part of the rating period on appeal.  

Extraschedular Considerations

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's acquired psychiatric disability.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, contained in the general rating formula for mental disorders, specifically provides for disability ratings based on a combination of history and clinical findings.  In this case, considering the lay and medical evidence for the entire rating period on appeal, the Veteran's psychiatric disability manifested chronic sleep impairment, nightmares, depression, disturbances of motivation and mood, flashbacks, intrusive thoughts, memory loss, social isolation, and difficulty in establishing and maintaining effective work and social relationships.  These symptoms are part of the schedular rating criteria.  In addition, the levels of occupational and social impairment are explicitly part of the schedular rating criteria.  The GAF scores are also incorporated as part of the schedular rating criteria as they tend to show the overall severity of symptomatology or overall degree of impairment in occupational and social functioning.  Moreover, all the Veteran's psychiatric symptomatology is contemplated by the schedular rating criteria, which rates by analogy psychiatric symptoms that are "like or similar to" those explicitly listed in the schedular rating criteria.  Mauerhan, 16 Vet. App. at 443.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2013).  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on his daily life.  In the absence of exceptional factors associated with the Veteran's psychiatric disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim in this case arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection.  Once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, the Board finds that the duty to notify has been satisfied, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to this claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  

The Veteran has been provided with VA examinations addressing his PTSD.  The VA examiners reviewed the Veteran's claim file, past medical history, recorded the Veteran's current complaints and history, conducted an appropriate evaluation, and provided an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of making a decision on appeal.  38 C.F.R. § 4.2 (2013); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

ORDER

Before March 29, 2011, a disability rating of 70 percent, but no greater, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.  

On and after March 29, 2011, a disability rating in excess of 70 percent for PTSD is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


